244 F.2d 716
William E. JOHNSON, Appellant,v.Paul F. PEGELOW et al., Appellees.
No. 7424.
United States Court of Appeals Fourth Circuit.
May 28, 1957.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Albert V. Bryan, Judge.
Before PARKER, Chief Judge, and SOPER and HAYNSWORTH, Jr., Circuit Judges.


1
This cause coming on to be heard upon the appeal from the order of the District Court denying the petition for a writ of habeas corpus and the motion of appellant that the appeal be dismissed, and being heard before the Court; and it appearing that the application for habeas corpus was and is without merit in view of the decisions of this court in United States ex rel. Rowe v. Nicholson, 4 Cir., 78 F.2d 468; United States ex rel. Nicholson, v. Dillard, 4 Cir., 102 F.2d 94, and O'Neal v. Fleming, 4 Cir., 201 F.2d 665; and it further appearing that the appeal is without merit and that there is no reason why it should not be dismissed on motion of appellant:


2
Now, therefore, it is ordered that the appeal herein be and same is hereby dismissed.